Title: James Monroe to Thomas Jefferson, 21 January 1811
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Richmond Jany 21. 1811
          
           I have the pleasure to return you your correspondence with the directors of the Rivanna company which I lately recd from you. I had submitted it to the perusal of a few friends only, in confidence, and had determin’d for the present, at least, not to publish it, from a fear that the publication might lead to some unpleasant discussion.
           you will have seen by the news papers that, I have been plac’d in a situation of which I had no anticipation when I left home, nor indeed desire.   I was induc’d to accede to it only, by the manifestation of a general sentiment among the republicans, that I should do so, and the hope that it may be useful and in uniting the party more closely together for general purposes, and more especially for the support of the cause.  I am aware that my private affairs will suffer by it, as the salary is insufficient, and I shall not be able to pay due attention to those at home. It is my intention to return immediately after the rising of the assembly, when I shall have the pleasure to see you. In the mean time I beg you to command me in all things in which I may be useful, being with great respect sincerely your friend & servant
          
            Jas Monroe
        